 WESTERN CONFERENCE OF TEAMSTERS3 3 1Western Conference of Teamsters, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America (CaliforniaCartage Company, Inc.) and David Hal Davis.Case 21-CB-6590August 19, 1980DECISION AND ORDERBY CHAIRMAN FANNING ANI) MI MBIRRSJENKINS ANI) TRUSI)SAI On April 25, 1980, Administrative Law JudgeLeonard N. Cohen issued the attached Decision inthis proceeding. Thereafter, counsel for the Gener-al Counsel filed exceptions and a supporting brief,and Respondent filed limited cross-exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, cross-ex-ceptions, and briefs and has decided to affirm therulings, findings,' and conclusions of the Adminis-trative Law Judge and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.Counsel for the (ieneral Coulnsel ha, excepted to certain credihililfindings made by the Admnilistratlls La. Judge 11 is he Il;rd'ds eCstah-1ished polic> nolt to eo.rrule an adniltir.ati.c la" judge's re.olution, swith respect to credibility unless lilt' lear preponderalce of all f tilerelevant eidence colxiinces I u that he resolltiionr are incorrel .sIi,hlnd-ard D)r all Pridlu, is. bn , II NI R 544 IQs50), enl d lll 1 2d 3h2 (Id(Cir 1951) e has cl arefull5CXII l Ile i ii I h re c III rd alnd fi11d i1o hbasis finrescrsilg hlls findingsDECISIONSTATEMLNI Of TI-HE CASELEONARD N. COHEN, Administrative Law Judge: Thiscase was heard before me on July 19 and 20 and Septem-ber 4, 5, and 6, 1979, in Long Beach, California, pursuantto a complaint issued on October 30, 1978, by the Re-gional Director for Region 21 of the National Labor Re-lations Board. The complaint is based upon a chargefiled by David Hal Davis on July 26, 1978. The com-plaint alleges that Western Conference of Teamsters, In-ternational Brotherhood of Teamsters. Chauffeurs, Ware-housemen & Helpers of America, herein called Respond-ent, has engaged in certain violations of Section251 NLRB No. 528(b)( )(A) of the National Labor Relations Act, asamended.IssuesThe complaint alleges that Respondent, as the author-ized bargaining representative of Teamsters Local 692,failed to fairly represent certain employee-members andthereby violated Section 8(b)(1)(A) of the Act by wvillful-ly misrepresenting substantive portions of a proposedagreement at a ratification vote. Respondent denies thatany such misrepresentations were made. The principalissue then is one of credibility relating to the question ofwhether or not Respondent's reprcsentati\ s actuallymade such material misrepresentations.All parties wvere given full opportunity to participate,to introduce relevant evidence. to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefswhich have been carefully considered were filed onbehalf of both parties.Upon the entire record, and from my observation ofthe witnesses and their demeanor. I make the following:FININIINS O1 FACII. I HIt HUSINtESS OF IHE EMPIOYI RRespondent admits that California Cartage Company,Inc., herein called either the Employer or the Company,is a California corporation with an office and place ofbusiness located in Wilmington, California, where it isengaged in freight handling and warehousing. It furtheradmits that the Company annually provides services inexcess of $50,000 directly to customers located outsidethe State of California. Accordingly, it is admitted and Ifind that the Company is an employer engaged in com-merce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.11. THE I.ABOR ORGANIZATI-ION INVOL\I)Respondent admits and I find that at all times materialherein it has been a labor organization within the mean-ing of Section 2(5) of the Act.111. THE UNFAIR lABOR PRACIICFSiA. BackgroundThe Employer's freight operation extends throughoutthe State of California with two facilities located in thesouthern California area. The facility which is the sub-ject of the instant litigation is a freight container station,herein referred to as Warehouse 13, located in Wilming-ton, California. As of the spring of 1977,2 approximately51 regular employees were engaged at Warehouse 13 inthe stuffing and unstuffing of shipping containers for var-Other han ertanl silatemens allegedly made to unit employcs at ameeting Kith rnmpan} officials and subsequentl ;it a union membershipmeeting hboth of 'shich occurred in late March 177. the nlaterial fIaclarei.t iie I di ispute :xcepl shrstlr spccificall notedl. the flloS lng ricl;atol is based onl .a l ellgIls. partial stl pul.tlon If factls cl re litered il at tlhea.ring. certaillt d lcltlllars ictdeier'. aild the Ullcontroscrted eirmoI1n of ss tletssl,-All dales rttr tio 1'??uile , otherxise indicated 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDious shipping lines engaged in the transportation of con-tainerized cargo by ship to and from the ports of LosAngeles and Long Beach, California.3The Employer'sremaining 250 to 275 regular employees are employed intransporting freight between the docks and the ware-house, as well as to and from various warehouses andyards located throughout the State.For some years prior to the spring of 1976, the Em-ployer had been a member of and bargained collectivelythrough a multiemployer association. In late March 1976,the Employer withdrew in a timely fashion from the as-sociation and commenced bargaining on an individualbasis for a new collective-bargaining agreement coveringall of its employees, including those employed at Ware-house 13, in one overall unit.B. The 1976 NegotiationsIn the early spring of 1976, the Employer through itspresident, Clifford Bailey, and vice president, RobertCurry, met with Jack Koenig, secretary-treasurer ofLocal 692, and Gene Shepherd, coordinator of Respond-ent's Master Freight Division, for the purpose of negoti-ating a separate contract. Although Local 692 has repre-sented the Employer's employees for a number of years,Respondent, pursuant to a power of attorney executed ineither 1963 or 1964, has the exclusive authority to nego-tiate and sign agreements on the Local's behalf. These1976 negotiations ultimately led to an agreement on theNational Master Freight Agreement, herein called themaster agreement, and to the Western States AreaPickup and Delivery Local Cartage and DockworkersSupplemental Agreement, generally referred to by theparties as the Western States Supplement Agreement andherein simply called the supplement agreement.4During those negotiations, the Employer initially tookthe position that there should be a separate agreementcovering the employees employed at Warehouse 13. Insupport of this position, the Employer advanced threemajor arguments: (1) The adverse impact of clause 59 ofthe supplement agreement on Warehouse 13's oper-ations;5(2) the fact that Warehouse 13 was essentially awarehouse and not a freight-handling operation and thattherefore the Employer suffered an economic hardshipvis-a-vis its competitors;6and (3) the fact that, due to thecostly and extensive litigation the Employer had under-taken with the Longshoremen's Union, the direct benefitof which inured to the Local, the Employer had certainThis figure i hbased on the teslimony of Clifford Bailey, the Erinploy-er's president The figure of approximately 70 to 75 as conltained in thestipulation of fact appears to be an incorrect estimate which included anumber of casual employees.4 The master agreement was ratified b a niajority of the entire lcam-sters membership in the United States who were employed in the freightindustry The supplement agreement swas ratified h thoise Teamstersmembers employed in the freight industry i the II Western Statesr Clause 59 prosided iter alia. that Salurday aid Sunday work bepaid at time and a half. The Employer argued that, due to the irregularsteamship scheduling, a certain number of these employees usould alwayshave til be employed on weekends <on a regular basis.i The wages fr the employees of W;lrhouse 13 as called hlr iI thesupplement agreement were substantially higher than the swages paid forsimilar work performed under either the I.ogshoremrn ct intraclts r theTeamsters warehouse agreements.additional built-in costs in its container station oper-ation.7When Shepherd rejected the Employer's proposal andindicated that there was no way the Union would agreeto a separate contract for Warehouse 13 employees whenthey worked in conjunction with freight handlers, theEmployer's representatives then suggested that the par-ties agree to a supplemental agreement giving the Em-ployer the right to reopen the master and the supplementagreement and renegotiate their terms. Shepherd repliedthat the Union could agree to such an agreement if itwas limited solely to Warehouse 13's operations. Ulti-mately the parties reached agreement and executed thenew master and supplement agreements which were ineffect from April 1, 1976, to March 31, 1979. In addition,the Employer and Shepherd, on behalf of Local 692, ex-ecuted a memorandum of agreement, herein called thememorandum agreement, which provided, inter alia, thatthe Employer at any time after 6 months from April I,1976, could reopen the master and supplement agree-ments as they relate to Warehouse 13 "for the purpose ofnegotiating wages, hours, and conditions of employmentdesigned to meet the special needs of the Employer's op-eration."C. Negotiations for the Rider AgreementBy letter dated February 4, 1977, the Employer exer-cised the option set forth in the memorandum agreementand requested renegotiation of the master and supple-ment agreements. Pursuant to this request, representa-tives of the Employer, Local 692, and Shepherd met onFebruary 24 and 25 in the Long Beach area and on oneoccasion in late March in Burlingame, California. Baileyand Curry represented the Employer at these meetingswhile Shepherd and Monty Ogden, who by then had re-placed Koenig as Local 692's secretary-treasurer, repre-sented the Union. In addition, Guy Lizotte, president ofLocal 692, was present and participated in the two Feb-ruary sessions.Throughout these negotiating sessions, the Employer'srepresentatives reiterated and elaborated upon their 1976arguments of the problems inherent in Warehouse 13'soperations and the specific need for some form of relief.Again and in greater detail it compared the wages itsWarehouse 13 employees were receiving with the wagesreceived by employees performing similar work underLongshoremen and Teamsters warehouse agreements.Additionally, the Employer's representatives advised theUnion that it had recently lost several important custom-ers, and that, in an effort to remain competitive in itscontainerization operation, it was then currently engagedin negotiations with the Harbor Department for renova-7 Httcenr approximately 1972 and 1976 the Employer icurred legalexpelsces ill exces of $250,(XX) in litigation before both the Board ad hecourts inisolving the questionl h homl anld shere conlalnerizatioll storkcould he performed.As a result iof the Fiploycr's prevailirg in this litigatioin the cont;linlri-zat;lion ork remailned wilth the Teamsters A colntrary dispositiol of itislitigatiori wm uld have permitted the Itnpli),er to pertrnl its conltaineriza-tion [peralion al Ithe docks rather thait at a locatiorl S)oile 4 toi 5 milesasas lie locatiorl I f tic viarelouse operatlol iaddedt s11staiitallas o heFimployer', co WESTERN CONFERENCE OF TEAMSTERS333tion and modernization of its docks and warehouse facili-ties. The Employer's representatives further explainedthat, if it went through on these plans, which also includ-ed the building of a new office building, the changeswould have the effect of increasing job security forTeamsters employees already on the payroll, as well assignificantly adding new Teamsters jobs to Warehouse13's operations. However, as explained to the Union atthese meetings, the Company's planned undertakingswere contingent upon getting relief from under the unioncontracts.8During the course of these negotiations, the Companyput forth several major proposals. Prior to the finalmeeting in Burlingame, none of these proposals was evenaccepted by the Union.9These proposals provided, interalia, for a reduced starting rate for permanent employees,creation of a new class of employees to be known as"regular casual" at a reduced wage rate, freedom to sub-contract out work, and a reduction in wages for currentemployees. Under the supplement agreement, the Warehouse 13employees were entitled to a 50-cent-an-hour increaseplus a cost-of-living allowance, herein called COL, as ofApril 1, 1977, with another 50-cent-an-hour increase andCOL allowance the following April. Initially in these ne-gotiations, the Employer's representatives proposed a 25-cent-an-hour decrease with no COL for April 1977 and asecond 25-cent-an-hour decrease but with the COL al-lowance for April 1978.Additionally, the Employer sought specific relief fromunder clause 59 which required mandatory overtime forweekend employment, as well as a guarantee that 80 per-cent of the work force would receive a specified numberof guaranteed hours of work per week.Bailey and Curry each testified that the relief theysought throughout each of these sessions was intended torun for the duration of the contract and that they fullyexplained this to the Union. It is undisputed that the Em-ployer's position was fully understood by all the unionrepresentatives who participated in these meetings.At the Burlingame meeting which took place some-time between March 20 and March 25, the Employeragain proposed a new rate for beginners. Shepherd andOgden discussed the matter and agreed to reject the re-duced starting rate proposal but to offer the Employer atotal freeze on all wages, including the COL increasesfor the duration of the contract. Additionally, theyagreed to grant the limited relief sought from underclause 59. When this counterproposal was offered, thecompany officials indicated that while they were notpleased, if Shepherd and Ogden would both representI The Harbor D)epartment would not commit Itself to take the Em-ployer's renovation plans to the Board (of Harbor Cormmissioners until IheEmployer showed its good lfaith. The Harbor Department therefore il-sisted that as a token of its good faith the Employer must put up 52(X).(XX)as earlest money for the conslruction of the new office building Sincethis building was to he built on leased land with a 3-day resokablepermit. the Emplonyer w.as unsuilling to make such a commitment until Ithad an agreement with the Union for economic relief9 On several occasions during these meetings Shepherd informed theEmployer that some of its proposals, including the age atters, sserestrike items" A one point during the Inegotiation, , he Com llpallny proposed solle24 specific changes from the existing contractthat they would recommend it to the membership, theEmployer would agree. Shepherd and Ogden agreed toso recommend the proposal. At no time during this meet-ing did the parties draft or prepare any document em-bodying this conditional proposal, herein referred to asthe Company's or the Employer's proposal. The partiesthen ended the session with the union representativesstating that they would get back in touch with the Em-ployer after the general membership meeting.D. The Employer's Meeting With Warehouse 13EmployeesSometime between the Burlingame session and theUnion's membership meeting of March 30, Curry, at thesuggestion of a representative of Local 692,1 went toWarehouse 13 and met with a large group of employ-ees. "According to Curry's account of the meeting,13he advised the employees that the 1976 contract pro-vided for a reopener clause, and that the Company hadexercised that option and for the past weeks had been ne-gotiating with the Union. Curry stated that the member-ship would be having a meeting within a few days and atthat time all the details of the negotiations would begiven to them. Curry then informed the employees thatthey were one big unit, and that, if they were going tocontinue to survive, they needed to work together.Curry further briefly explained the type of improvementsit was seeking to make in its operations and the advan-tages these improvements would have for the employees.At this point, the meeting started getting out of handwith employees asking many questions having nothing todo with negotiations or the reasons for the Company'sseeking relief, and the meeting ended shortly thereafter.Curry specifically denied that he ever explained whatrelief the Employer had sought and conditionally re-ceived. He testified that he had been cautioned by his at-torney that he was not permitted to state anything re-garding the specific terms and conditions of the proposedagreement since the Employer had done its bargainingexclusively with the Union. Curry stated that he is cer-tain that several questions were asked concerning thetype of relief offered by the Union but that he merely re-ferred all these questions to the upcoming union meeting.Curry unequivocally denied that he ever made the state-ment during this meeting that the Employer was seekinga wage freeze for I year only.Six employees were questioned regarding statementsallegedly made by Curry at this meeting.14An amalgamof their testimony indicates that both during Curry's re-marks to them as well as in his direct answers to theirquestions Curry allegedly stated that the Company wasseeking relief in the form of a wage freeze for I yearonly. None testified that Curry indicated or made any" CurrN did nol identif' who suggested this neetinigl Neither Curry lnor the employee ul nesses sated how many employees attended Ihis meetinig':' t appears that Curr} ma, ha\e been accompanied hy either Baileyaidl or Chuck ( htoki. Ilhe glleral manager If Warehouse 1 tllnfiorlu-riatel\. Currx '.as neer aked Ihli quepi llon14 See the testinion of Dennni, Helm. Stese Higgins, Arthur Ka-soxsski. ich;ael Iogan. Jannes a ltenl. rld Ron D.llla lorre 334DECISIONS OF NATIONAL LABOR RELATIONS BO()ARDstatement that the 1978 pay raise was "subject toreview." ' 5Curry was an extremely convincing witness. He testi-fied in a careful, detailed, consistent fashion and gave theappearance of honesty. Furthermore, as will be discussedinfra the rider agreement which was later agreed uponand executed embodies the clear understanding of the in-dividuals to the negotiations that wages, with the excep-tion of the COL increases, would be frozen for the dura-tion of the contract. Further, the Employer has little fi-nancial stake in these proceedings where the GeneralCounsel is seeking that Respondent alone be held respon-sible to remedy, through a monetary award, its allegedunfair labor practices. The record discloses that Curryand Shepherd, the chief negotiators for the respectivesides, engaged in difficult and sometimes heated negotia-tions during both 1976 and 1977, and no evidence wasoffered which would either explain, justify, or warrantCurry's fabrication of the evidence where the only resultwould be to assist Respondent to the detriment of itsown employees.As noted above, the record evidence is clear that allthe Employer's proposals in the negotiations for the rideragreement were for the duration of the contract. This in-cluded the counterproposal which the Union conditional-ly offered and which the Employer reluctantly acceptedat the Burlingame meeting. Even aside from the credibleevidence that the Employer was unwilling to undertakeany of the plans for renovation, improvements, and con-struction of a new office building without first reachingagreement with the Union for economic relief, Curry'sversion of this meeting is clearly the more probable ofthe two.To credit the General Counsel's witnesses on thispoint, one would have to believe that Curry, an extreme-ly intelligent and careful chief executive, would have in-explicably undercut his own bargaining position. In thisregard, he had already received a firm commitment fromboth Shepherd and Ogden that they would recommendto the membership that the employees accept the coun-terproposal that wages and the COL allowance be frozenfor the duration of the contract. In the face of this com-mitment, for Curry to turn around and inform the em-ployees that at the upcoming union meeting they wouldbe asked to approve a wage freeze for I year only wouldbe pure and simple economic suicide. The predictableeffect of such a statement by Curry would be the out-right rejection by the employees of a wage freeze foranything more than I year. In these circumstances, I findthat the testimony of the six employee witnesses to thismeeting is highly implausible and unreliable.E. The Union Meeting of March 30A total of II witnesses, 9 for the General Counsel and2 for the Respondent, testified regarding the events atthis meeting. The meeting, which lasted over an hour,was unstructured in its procedure and, despite the pres-ence of Local 692's recording secretary on the podium,apparently no minutes or other transcription of the'" The signiicanlce of their faillure Io letif ill tilh, regard ill henoted iljru.events was ever made. That this meeting had a generalatmosphere of confusion throughout, the existence ofwhich is acknowledged by nearly every witness, is notsurprising in view of the procedures that were followed.Of the three votes taken by the membership, the first,which was a written secret-ballot vote, was declared in-valid due to the Spanish-speaking members' apparent in-ability to understand exactly what was being voted upon.The third vote was conducted by either a showing ofhands or by members standing. Additionally, contrary towell-established procedures, votes were taken on motionswithout the requirement that they be seconded. Further-more, among the 50 to 100 people present were individ-uals employed as "casual employees" by the Employer.These individuals, though neither members of the Unionnor part of the appropriate bargaining unit, were notonly permitted into the meeting, but apparently cast bal-lots as well. That the presence of these individuals at themeeting added to the general confusion is readily appar-ent by the fact that, at some point during the actualmeeting itself, the individuals seated on the raisedpodium were forced to caucus and argue among them-selves concerning what action, if any, should be takenwith regard to the nonmembers' voting. It is not clearwhether this caucus caused a break in the meeting orsimply whether the meeting went on without some or allof the spokesmen.Against this background it is not particularly surpris-ing that the testimony of the nine witnesses called by theGeneral Counsel varies in substance as to specific details.What is surprising is that all nine testified that, at somepoint during and in a few cases after the meeting itself,Shepherd, the chief union negotiator of the rider agree-ment, on his own or in answers to members' questions,specifically stated and gave the employees assurancesthat they would only be approving a wage freeze for Iyear. Shepherd unequivocally denied that he ever so in-formed the members and testified that nothing was saidby him which could indicate to the employees that theywere voting on anything less than a freeze for the dura-tion of the contract. Shepherd further testified somewhatimplausibly that he could recall no questions being askedat the meeting regarding the length of time the employ-ees were being asked to give up their wage increases.Likewise, Shepherd denied making any statement regard-ing the future negotiability of the 1978 wage increase.In addition to Shepherd, Ogden, the secretary-treasur-er of Local 692, Gunder Hansen, a former president ofLocal 692, and Lavon McGinty, Local 692's recordingsecretary, all sat at the raised podium and, with the ex-ception of McGinty, all spoke to the assembled groupand answered questions. Unfortunately for this trier offact, only Shepherd was called as a witness. No explana-tions were offered as to the failure of Hansen, Ogden,and McGinty to testify.Notwithstanding the above, it is possible with carefulreading of the record to reconstruct with some degree ofaccuracy the events of the March 30 meeting. The fol-lowing account, with the exception of Shepherd's allegedstatements noted above, is based upon an amalgam orcomposite of the testimony of the nine employee wit- WESTERN CONFERENCE OF TEAMSTERS335nesses. 6 The testimony of those nine General Counselwitnesses on the subject of what, if anything, Shepherdand/or Ogden said regarding the time frame for thefreeze or the 1978 wage increase will be specificallynoted and dealt with separately.Ogden opened the meeting by explaining to the em-ployees that the Employer had exercised its option toreopen the master and supplement agreements and thatthe Employer and the Union had been negotiating theterms of a rider agreement. Ogden then apparently readto the assembled employees the terms of the rider agree-ment that had been reached at the Burlingame meet-ing.17At this point, Ogden introduced Hansen and Shep-herd and apparently both spoke prior to taking of thefirst vote. Shepherd informed the employees regardingthe Employer's competitive need for the relief soughtand urged the membership to vote in favor of the rideragreement. Hansen then spoke and went over the historyof the Employer's litigation with the Longshoremen andalso recommended that the employees approve the pro-posal.The first secret-ballot vote was taken but prior to thecount was invalidated due to some confusion by Spanish-speaking employees over the meaning of an affirmativevote. A second secret-ballot vote was then taken withthe result that the proposal was overwhelmingly reject-ed.Shepherd then again spoke to the members and ex-plained that he was required under the law to bargain ingood faith with the Employer and that the employeeshad to give him something to take back to the Employer.Shepherd added that he was pressed for time and that,unless they gave him a counterproposal, he would goback and either sign the last proposal or use his ownjudgment in the negotiations. At or about this point, oneof the members made either a motion or suggestion thatthe employees seek their COL allowance and one-half ofthe 50-cent-an-hour raise. Some discussion followed withemployees again questioning the need for the granting ofany relief to the Employer. After several minutes ofquestions and answers among the members and the indi-viduals on the podium, someone, most likely either Shep-herd or Ogden, suggested that the employees vote toseek the COL allowance only and anything else Shep-herd could get. The members then approved this sugges-tion, or proposal, by either a showing of hands or by astanding vote. The meeting then ended, although most ofthe individuals present remained in the room millingabout drinking coffee.I now turn to the central question of what Shepherdand/or Ogden told the employees about the terms of theinitial proposal and the second proposal, which was ulti-mately approved. The record testimony is far from clear.Shepherd testified that Ogden, in reading the initialproposal at the start of the meeting, specifically indicatedthat it called for a total wage freeze for both 1977 and1978.6 In addition to Ihe ix employees lisled aboxe n fl 14, Charles Ka-sowski. Sue Dorsey, and Greg Schlapp ;all testified regarding this mleel-ng.i Apparently, no otle sas the document from v. hich Ogden as read-ingFrom the nine witnesses called by the General Counselwho testified as to what was said prior to the first voteon the subject of the duration of the proposed wagefreeze, several different versions were presented.Lizotte testified that Shepherd indicated that the wagefreeze was for both years.'8Helm initially testified thatOgden in presenting the proposal did not specify the du-ration. However, Helm subsequently, changed his testi-mony to reflect his "understanding from Ogden's re-marks" that the wage freeze was for the year 1977 only.Higgins testified that Shepherd at the outset explainedthat the proposal ran for I year only. Kasowski testifiedthat Ogden did not specify the length of time, but thatprior to any vote Shepherd was asked if it was for I yearand answered that it was. Logan and Walten testifiedthat Ogden did not specify the duration, but that theyknew it was for 1 year only by virtue of their attendanceat the Employer's meeting prior to March 30. However,Walten added that prior to the first vote he believedShepherd was asked the question and assured the mem-bers that the freeze was for I year only. Torre testifiedthat, in Ogden's initial reading of the proposal, he speci-fied a I-year freeze only, but that he also knew that to bethe fact since he had also attended the Employer's meet-ing with Curry. Charles Kasowski testified that Shep-herd was asked the question prior to the first vote andthat Shepherd replied that it was for I year only and thatnext year was "another story." And finally, Dorsey testi-fied that several times during the meeting Shepherd, inresponse to specific questions, answered that the freezewas for I year only. Dorsey could not recall whetherany of these questions were asked prior to the first vote.Similarly, the testimony regarding what Shepherd saidabout the duration of the freeze either prior to or imme-diately following the last vote is also in conflict. Asnoted above, Shepherd neither recalls any questions onthe subject being asked during this portion of the meet-ing nor recalls any discussion at all regarding the 1978pay raise.On the other hand, Lizotte testified that Shepherd inresponse to a question after the third, and last, votestated, "We'll worry about 1978 when it gets here."'9Helm testified that prior to the final vote he asked Shep-herd about the duration of the freeze and that Shepherdreplied that "this would be for I year only, that the in-crease for 1978 would be negotiable." Kasowski testifiedthat on two occasions Shepherd stated that a freeze for Iyear should be adequate and that nothing was said aboutthe 1978 raise. Walten testified that after the meeting hewas present in a small group of employees gatheredaround Shepherd when he overheard Shepherd state,"We'll be back next year and get the whole dollar back."Torre and Dorsey testified that during the meeting Shep-herd said the wage freeze was for I year and that noth-ing was said about 1978. Charles Kasowski simply testi-i Apparently .Llzolt also testified that he rrl ed at the Ileeling aIp-parcntl 2(1 riinules after it started.Ioilt e. of al presiden t of I al ph hof thle 1tehrul-lar iiegotliii ig IllCeliigs illid ke that all of thle Eiplopi)cr' proposllsthrough thial lmti had heen ill termls f th ilt duratloll of the toitract is 1IOt1 clear As lh .arited wsith this kinos',.ledgc. he did noI itltnlpl t1 cI;tilthe popo-,al 'lt her hbeore. durilng. r aficr Ihe tle tilllg 336DECISIONS OF NATIONAL LABOR RELATIONS BO()ARDfied that before the final vote Shepherd said the wagefreeze was for 1 year.Higgins and Logan both testified at some length and ingreater detail than did the others regarding this portionof the meeting, and I have therefore left their testimonyfor last. Higgins, in extremely rambling testimony, statedthat Shepherd in response to several questions stated thatthe freeze would only be for I year and that the 50 centsthey were giving up from the 1977 raise might be nego-tiable next year or in the next contract negotiations. Hig-gins further testified that Shepherd, in discussing the1978 wage increase, told the employees that it would besubject to review but as it stood then he saw no reasonwhy they would not receive it. When questioned furtheras to the meaning of the phrase "subject to review,"Shepherd allegedly replied that the Company onlyneeded relief for I year and that the only way the Com-pany could get a review of the 1978 increase would be ifthe Company was going under.Logan testified that Shepherd stated on several occa-sions that the freeze was for I year only but that theymight be able to get back the 50 cents they were givingup if the Union renegotiated. After the meeting, accord-ing to Logan, he and Dorsey approached Shepherd andagain asked if they could get back the 50-cent raise.Again Shepherd answered that they could if they re-negotiated with the Company. Logan did not testify thatthere was any discussion or mention by Shepherd of the1978 pay raise either during or immediately followingthe meeting.In view of the subsequent events that tend to shedsome light on this issue, I shall leave its resolution to theanalysis portion of this Decision.F. Final Negotiation of the Rider AgreementAt some point on the evening of March 30, Ogdencalled Curry and informed him that, while the member-ship had rejected the Employer's proposal, they had ac-cepted a wage freeze subject to the COL allowance, andthat Shepherd had been given the power to work out thedetails. Curry indicated that he was disappointed withthe results. Ogden then stated that Shepherd would be intouch with him the next day.On March 31, Shepherd called Curry and again in-formed him of the results of the March 30 meeting,20and asked if Curry could prepare the document.21C'urryin turn asked Shepherd to dictate the terms of the rideragreement over the phone to his secretary. Shepherd didso and later that day the two met at a Los Angeles res-taurant.22The rider agreement prepared at Shepherd'sdirection and executed by Respondent and the Employerthat afternoon provides the following:20 According to Shepherd's uncontradicted testimony, he suggcstcd toCurry that the Company agree t1o a 25-cent-an-hour wage increase fsilhthe COL allowance for 1977, aling with a wage freeze for the year 1978Curry answered that he was surprised by Shepherd'% suggestion since hehad earlier been advised by Ogden that the membership had alrcadyagreed to accept the COL allowance only.21 Shepherd's secretary was not at work that day ad he had o otherpersonnel available to do the actual typing.22 Neither Ogden nor any other representative or official of Local 1t92was present for this meeting No explanlalion as offered as to vIhy noone from the Local was presentRIDER AGREEMENTSubject: Appendix A and Appendix B; Joint Coun-cil No. 42 Wage RateWarehouse 13: Freight Handler, Fork Lift Opera-tor, and CFS ClerkThe classifications, as listed above, shall be frozenat the April 1, 1976, rate; however, the cost-of-living allowance due on April 1, 1977, shall beadded to the present April 1, 1976, rate.The COL due under the Freight Agreement onApril 1, 1978, shall be applied to the wage scale andthe negotiated increase due on April 1, 1978, shallbe subject to review by the parties.Article 59, Section I (A), (B), and (C), shall notapply at Warehouse 13 (only). However, the West-ern Master Freight Division of the Western Confer-ence of Teamsters shall have the authority to rein-state Article 59, Section 1. (A), (B), and (C), if thereis an abuse.In waiving Article 59, Section I (A), (B), and(C), itis understood that Saturday or Sunday shall not beovertime as such but the sixth consecutive day ofwork shall be paid at time and one-half and the sev-enth consecutive day of work shall be paid at doub-letime.All other conditions of the National Master FreightAgreement and all Supplemental Agreements shallapply.As the two of them were reviewing the agreement,Curry asked Shepherd the meaning of the phrase in thesecond paragraph "the negotiated increase due on April1, 1978, shall be subject to review by the parties."z3Shepherd replied that the language was his vehicle tomake sure that the Company did all the things they weresupposed to do. Curry then asked what the other condi-tions were, and Shepherd answered the modernizationand renovation of the facilities, the building of an officebuilding, and the seeking of new business with the resultthat new employees would be added to the unit. Addi-tionally, Shepherd cautioned that the Employer wouldnot be permitted to abuse the relief granted to it underthe revisions to article 59. Shepherd further warned that,if the Employer did not fulfill these conditions, it wouldbe in "big trouble" and the parties would then revertback to the original terms of the master and supplementagreements. Shepherd added that a review of the Em-ployer's action would be taken sometime prior to April1978 to insure compliance. Curry indicated that he hadno problems with this language since the Employer fullyintended to comply with the previously stated commit-ments.i- Ihough Shepherd and Curry teslified in similar fashion as to Ihismneeting Curry testilied in simncskhat greater detiail han did Shepherdand tihe account set forth is from his credited aInd corroborated testimio-ii,, WESTERN CONFERENCE OF TEAMSTERS337G. Events Subsequent to March 31. 1977On April 4, Shepherd sent a letter to Ogden enclosingfor his signature and return a copy of the rider agree-ment. Several days later, Shepherd and Ogden spoke onthe phone about the matter. Shepherd, after first remind-ing Ogden that Respondent had not yet received asigned copy from Local 692,24 explained that the phrase"subject to review" was put into the agreement as a safe-guard to insure the Employer's compliance, and wouldpermit Respondent to put the Employer back under thepreexisting terms if it did not live up to its responsibil-ities.Lizotte testified that he saw and received a copy ofthe rider agreement within a few weeks after its execu-tion by Respondent and the Employer. Apparently,other than Lizotte and Ogden, no official or othermember of Local 692 either saw a copy or were apprisedof the terms of the rider agreement prior to early April1978.By letter dated March 21, 1978, Shepherd wrote theEmployer and requested that the COL allowance dueApril 1, 1978 be put into effect.25The letter further re-quested a meeting "to review the above articles and sec-tions of the rider agreement as to whether the Companyhas lived up to the rider articles and sections."2Byletter dated March 22, 1978, Bailey informed Shepherdthat the COL allowance would be implemented on AprilI and that the Employer had fully lived up to its com-mitments.27Sometime during the last week in March, Ogdencalled both Bailey and Shepherd and inquired as to whythe employees were not also receiving the 50-cent-an-hour wage increases due them on April 1, 1978, underthe terms of the supplement agreement. Both Bailey andShepherd in essence answered that the Union hadwaived that increase by virtue of the rider agreement.Although rumors were abounding throughout Ware-house 13 during the last 10 days of March, it was notuntil April 3, 1978, that the employees officially foundout that they were not going to receive their 50-cent-an-hour wage increase. At that time, their timecards reflect-ed a new wage which represented only the increase fromthe COL allowance.On or about April 8, 1978, Shepherd, Bailey, Curry,Ogden, and Lizotte met in Respondent's offices for thepurposes of reviewing the obligations created by therider agreement and the Employer's fulfillment of its ob-ligations thereunder. At that meeting, Respondent andLocal 692's representatives agreed that the Employerhad substantially complied with its obligations as to itsrenovation of the facilities, the increase in the workforce, and its performance under clause 59. The repre-24 Apparently, no cop) signed h', any official of Local 692 as eerreceived by Respondent2T 'his cltler makes no reference to the 1978 age Illcre.ase the 177COL allowanlce had been lirely implemened2 This phrase pecifically refer, IIt claulse 5921 The record indiidcal s Ihhal. the end of March 1978. Ihe officebuilding had been conipliled and sunrllrltlall renisatialilns %cre in thieprocess of hbeing made a;s to hboth the a:lrchour anid rlhe dock faclilliesFurther, the record nidllcals Ihlal, h the inic olf the hcilrlllg. the lnurbherof regular emphrsees emploced mir Ihe unil t Warhlou,c 13 hald in-creased to approximnallt I(1)sentatives of Local 692, however, took the position thatthe employees of Warehouse 13 were also entitled to a50-cent--per-hour wage increase due April 1. During aunion caucus, Shepherd explained that it had been hisintent to freeze the wage rates for the duration of thecontract. Ogden and Lizotte took the contrary positionand, according to Lizotte, stated that they understoodthe terms of the rider agreement to mean that prior toApril 1, 1978, the Union would review the events of thepast year and at that time grant the Employer a second50-cent wage freeze if justified. Shepherd remindedOgden that he had fully explained to him the contrarymeaning of the term "subject to review" nearly a yearpreviously.As a result of the disagreement voiced at the April 5meeting, Bailey, on April 6, posted a bulletin in Ware-house 13 reciting the history of the negotiations for therider agreement and the steps that the Employer had un-dertaken in the last year to improve its competitive posi-tion and attract more business. Additionally, the bulletinannounced that the Employer considered their annualwage raises frozen as of 1976.On April 7, Bailey and Lizotte met with a group ofemployees at Warehouse 13. Bailey explained to the em-ployees that their 1978 wage increase had been negotiat-ed away or waived by the rider agreement. During thecourse of this meeting, several of the employees presentexpressed the view that they felt they were entitled tothe increase. Lizotte stated that both he and Ogden werealso of the view that the wage increase due on April 1should have been granted.2" Within the first approxi-mately 10 days of April employee Helm prepared a peti-tion which by the time it was presented to Local 692 onApril 13 contained the signatures of 81 employees. Thispetition states the following:We, the undersigned, Employees of California Cart-age Company, Inc.-Warehouse 13-assert that theterms and provisions of the Rider Agreement ofMarch 31, 1977, were falsely presented to us, bothby the Company and the Union.To be specific: March 30, 1977, we met with manyunion officials at Local 692's Hall to decide on theCompany's proposal. After 2-1/2 votes we finallyvoted to accept the [a]formentioned Rider. The offi-cials expended considerable effort to persuade us todo so.The most vital question asked. in the process of per-suasion, was "If we accept this Rider, are we alsovoting to give away the 50¢ per hour wage increasethat our contract stipulates is due us April 1, 1978?"Gene Shepherd answered, "No. The Cost-of-LivingAllowance you will get automatically and the wageincrease will be 'subject to review."' (Additionally,as the Company talked to us March 28, 1977, theywere asked the same question. They gave us the' Froml Iai Ma-rch 1978 I t ihe preserrl. I.ille has taken this suesA inld l,.u'tltr. is% alit irn1 nlher., sIomne f hol n, specificalls htl, Higgins.Kaso sk i, ogla, and \.allter. letiftlld ait the hearinlg 338I)DECISIONS OF NATIONAL LABOR RELATIONS BOARDsame answer: "[T]he April, 1978, wage increase willbe 'subject to review"').29On or about April 17, 1978, Local 692 filed a griev-ance on behalf of the bargaining unit employees em-ployed by the Employer at Warehouse 13 over the fail-ure of the Employer to pay the employees the 50-centwage increase due under the contract on April 1, 1978.On or about June 5, 1978, this grievance was heardbefore the Southern California Joint State Committeeand on or about the same date the Committee issued itsdecision in which it referred the matter back to Re-spondent, the Employer, and Local 692 for "determina-tion of the issue." No further action has been taken onthe grievance by any party.IV. ANAl YSIS ANDI CONCI.USIONSThe General Counsel contends that Respondentbreached its duty of fair representation and thereby vio-lated Section 8(b)(l)(A) of the Act when it affirmativelymisrepresented the substantive provisions of the pro-posed rider agreement to Warehouse 13 employees whowere about to vote to ratify or reject that agreement. Inthis regard, the General Counsel notes that the Ware-house 13 employees were entirely dependent on Re-spondent to accurately advise them of the terms of theproposal since Respondent was in charge of the negotia-tions and never furnished the employees with a writtencopy of any proposals prior to the voting. The GeneralCounsel, while conceding that a union is not obligated toobtain ratification of any agreement that it negotiates onbehalf of employees it represents, argues that, once aunion has determined to gain the approval of the em-ployees, it must honestly disclose to them the terms ofthe proposed agreement."Here, the General Counsel continues, Respondentthrough its agent, Shepherd, fully intended to negotiateaway the employees' wage increases for both the years1977 and 1978, and, by assuring the employees that theiraffirmative vote would only deprive them of their 19772' All nine of he eulployees who s tlified as witness for the GienelralCounsel signed this document As set forth in some detail In suhse Dhereof, contrary to the third paragraph in this petition. no(e of he sixemployees who testified regarding the late March meetlilg with Curryever stlated that Curry or anlly other cvmlpany official iformed them thatthe 1978 wage increase Asould he subject to review" ikewise, if thenine who te'tified ahbolt the March 30 union meeting, three staltd thatnothing sas ever said at this meeting regarding the reviewlabilily (rf the1978 raise and on11l four of the remaiing six recalled Shepherd's sayinganything at all regarding the subject:"' Although the master aild supplement agreements do not specilicallyrequire it, all parties in'olved hereil treated employee ralificatio al acondition precedenlt to the execution of a alid rider agreement In lee,of my conclusion that the General Counsel has ot established hat R-spondent w illfully and intentionally misled its members, I ceed nl reachthe issue of whether Respondent's alleged conduct, if proved, vs ouldanmount to an unlawful breach of its duty where there is no shosruing thiatthe effect of such conduct 'as Io jeopardie the employmentit status ofany unit member See, Wrehouwc (nion Local 860, Internationul Brorh'r-hood of iamoter%. ChuufJturr. Wurchouusemen & le/pers o A.4nmrlru (IhcEmnp>rurni 236 NIRB 844 (1978); and LUnited SteewloriAer% of -tlferira,4FI.- CIO. ci ol (Du/ul (Corporationl und Duui Sierrtu Clrporurion), 226Nl RH 772 1('176). re'sersed anld remanded ub nrror Intrnutrlonr l Hrother-hood oJ iurntrLers. Chut/liur, "archouvemnn anid llelpr of .lmnrvll'.Locul No. 310 v .I..R B. 587 F2d 1176 (1) C Cir 1978). and nremand 243 NLRBI 1157 (1979)wage increase, Respondent materially and willfullymisled them and thereby violated its fiduciary dutiesunder the law.Respondent initially contends that the instant dispute istime-barred under Section 10(b) of the Act since bothOgden and Lizotte, Local 692's secretary-treasurer andpresident, respectively, were apprised of the terms andconditions of the rider agreement a short time after itsexecution and were at all times fully aware of Respond-ent's position relative to the 1978 wage increase. Re-spondent argues that, notwithstanding this knowledge,these officers chose to do nothing with respect to therider agreement for over a year, and that I.ocal 692'smembership was bound by their officials' knowledge.Respondent, in addressing the merits of the dispute,argues that the facts, at most, demonstrate a failure onShepherd's part to communicate in an articulate fashionto the members the precise terms and conditions of theproposed agreement they were being asked to approve,and that this failure, even if it rises to the level of negli-gence, is not the type of conduct intended to be encom-passed by Section 8(b)(l)(A) of the Act.Finally,3' Respondent argues that the remedy soughtby the General Counsel, to wit, payment to the employ-ees of the 1978 50-cent-an-hour wage increase, is punitivein nature since it is speculative whether the Union wouldhave successfully secured from the Employer this in-crease. 3 2Before delving into an analysis of what was presentedto the employees at the March 30 meeting, it is necessaryto briefly summarize the negotiations that took place re-garding the rider agreement. At all times the Employer'sproposals covered the entire duration of the agreement.Shepherd, as well as Ogden, was present at all three ne-gotiating sessions prior to the March 30 meeting andfully and clearly understood that to be the case. At theBurlingame meeting during the last week in March, theEmployer's representatives withdrew their demand for areduced starting wage rate only on Shepherd's andOgden's representations that they would recommend atthe upcoming union meeting a total freeze on all futureincreases, both wages and COL increases, for the dura-tion of the contract.The day following the general membership meeting,Shepherd and Curry met and executed the rider agree-ment. Although the document's "subject to review" lan-guage in reference to the 1978 wage raise is admittedly: Respondent also argues that the entire matter should he properlsdeferred to the parties' iterial griesvance procedure I disagree Fir,st. aswill be discussed. nfrau, t real clontroversy exists over the meaning ofthe terms and coinditions ifr the rider agreement. The issue heard heforeme droes not, colntrary t Respondent's cntention, involve a dispute he-ldweel contracting parties Iier the inlerpretation orf a provision in thecontract akin to an alleged violation of Sec Xa)(15) r Sec. 8(h)(1) f tiheAclt he case inIolves ua clainm that Respondent did not properly fulfillits fiduciary duties As t he Board pointed out in (;r,eraul .4recan Trlarns-polrrtrill Corporatiol, 228 N Rlt 81)8 (1977) it ill not defer to the grie-alnce arbitratlion procedures i, m:ltters affecting individual rights unlderSec 7 of the Act:'2 In support f this argument, Respondent relics upon the recentNinth Circuit Court opirin .R. s .erci Perniiula 4robulunceService. In(. 58q F 2d 114 (19791. denyvilg enfiorcement of 232 N.RBt11)711 19177)1 li siew oif r'ix ultinmale co clusion regarding dispositiron ofthe coirnplaint. I need not reach this issue WIESIERN C()NFFE-RENC[ ()F 'I lAMSIFRSI I')somewhat ambiguous. resort to the testimony of Shep-herd and Curry dispels any confusion as to what the par-ties intended and accomplished by executing this agree-ment; to wit, the 1978 pay raise was waived unless theEmployer failed to live up to its previously stated corn-mitment to make certain changes in its operations. Noclaim is made that the Employer acted in bad faith inseeking economic relief and other concessions from theUnion. Likewise, no claim is made that Respondent'sdealings with the Employer were less than at arm'slength. In fact, Shepherd, in both the 1976 and the 1977negotiations took a hard stand against giving any reliefwhich he did not feel would benefit in the long run theaffected employees.:':'As set forth in section III, D, hereof, the credible ei-dence establishes that at no time prior to tile March 30meeting did any company official ever explain to the em-ployees the specific terms and conditions of the proposedrider agreement and they certainly never assured themthat they were going to be asked to waive only theirwage increase due in 1977.Against this background. the General Counsel none-theless contends that the credible evidence establishesthat, on one or more separate occasions during and im-mediately following the March 30 membership meeting,Shepherd willfully and intentionally misled the employ-ees into believing that they were only giving up theirright to the 1977 increase and that they either wouldautomatically receive their 1978 wage increase or at theleast would receive it unless the Union subsequentlyagreed to an additional waiver. In furtherance of histheory of the case, the General Counsel presented thetestimony of nine employee witnesses, who all testified,albeit in somewhat different and confusing fashions, thatShepherd made such assurances. Shepherd, on the otherhand, did not only deny ever making such assurances,but further denied that either the question of the lengthof time of the proposal or what would occur to the 1978raise was ever mentioned. I find neither the employees'version nor Shepherd's as entirely satisfying or convinc-ing. Determining from essentially 10 different accountswhat was actually said at this membership meeting is notan easy proposition. No minutes or notes of the eventswere offered by any witness. This is somewhat puzzlingsince Local 692's recording secretary, McGinty, waspresent and seated at the table on the podium. Unfortu-nately, McGinty was not called as a witness. Similarly,Ogden, Local 692's secretary-treasurer and the individualwho not only represented Local 692's interest at thethree negotiating sessions preceding the ratification votebut also initially presented the proposal to the member-: [or exa;mplc, Shcphard in he 1976 lnegolliatllins lll rfuled tilEmployer's rquesi or demand that the W';lrchOtl.c Ii rpcrl linl heconidered Ulnder the master agreemnenl Addiltronall. during he 197rider agreemenlt ll negioaii tlon, Shepherd adimlltcdl rfuilled It glu theEmployer il loycr Mairting r. ,hich a, a majller prtiloln of he ricf IIsought On() mort Ilhall n ie ICLilii Shepherd Illforln dl 1il t nplicrIha i propsal, ere "trike iuc>" Furth er. cn ter i lie N1,iitr 1Imeeting, Shepherd ill c0rinlm llniltilg thili ('urr! iouglhl i gliC Ihe F Ill-pliyer le,, relief thian the i'icniherhip hald aithoriled hlil g¢ tto%ever., hi', effor t ils ii, regard xai Iotlaill ulndercit h\ ()gleli's .l'h1phone call 1I (.'urr5in ', tich lit irillied (urr\ ek.Citl \'all. the 111ctmhers had accepitcalship, did not testify. Like\cise, Hansel. the third mainspeaker at that meeting. was not called as ;a aitnces.While there may hbe legitimate explanation s for their nottestifying, none were offered.I find the employees' versions of what Shepherd alleg-edly said that evening about the status of the 1078 .agcraise so fraught with the previously noted substnti\ye il-consistencies as to render them unreliable Additioialland perhaps more importantly, I find that their \crsiolsllswshen viewed in the peculiar circumstances i this casc.are inherently implausible. ()ther thian Shcph1erd11i's app;i-elt anllno-;nce and impatience l it the nilcnilrs' I'tilurc thimmediatelS approve the proposal. the (enc;ral Cuisclascribes no basis hich would explain, justlif. r \irritlltShepherd's swillfully mnlaking the false ;aiid 1isleadinigstatements attributed to himl. Shepherd is Iiil c\pcrlnccdlabor negotiator who clearly \ould haec recogni/cd Ihlhamaterial misrepresentations made in 1977 would conicback to haunt him as soon as the employees disco\credthe "truth." If such hlad been his design, I do not believethat he would have almost immedialtel furnished cp\of the rider agreement to the local and explainled itsmeaning to Ogden.I find even more persuIasie the fact tt th ent ()de \aspresent ol the podium \l ihen Shepherd allcgedl Imadethe damning remarks. Shepherd % would have to haveknown that, had he lied to the mebnlhership ()gdenwould be in a position to immediatecly correct him and atthe least cause him some extreme anld unInecssary mill-harrassment. Yet ',ere I to credit the cmplosees' ac-count, I must also beliesve that ()gden merel silenitlstood by and knowingly permitted Shepherd to mislead.if not outright lie, to his members While the finding of aspecific unlawful motive may not be necesssary to estab-lish that a union's conduct as arbitrary, capricious orinvidious, it is of prohatixe alue in weighing the prob-abilities of whether certain acts or conduct took place.The foregoing is not to say that I fully credit Shep-herd's testimony of the meeting either. I find his denialthat the 1978 wage freeze was ever discussed equally sus-pect. Even a consensus of the majority of the GeneralCounsel's witnesses indicates that the original proposalmade by Ogden at the start of the meeting did not speci-fy that the employees were being asked to give up theirwage rates for the duration of the contract. hat cm-ployees being presented with this proposal ould nothave inquired as to the 1978 raise strains one's credulityBased upon the conflicting testimony before me, themore probable version is that this or a similar questionwas asked and that Shepherd did indeed say somethingto the effect that the 1978 raise would be "subject to re-vision." That Shepherd and apparently Ogden interpret-ed this remark or limitation differently than did the em-ployees is readily apparent from their reactions the fol-lowing April. While Shepherd may have been remiss infailing to adequately and fully explain the ramificationsof the proposals, such a failure does not amounit to inten-tional and willfull misleading of the employees .lrnalga-mated Mreacuters uand Butcher H'orkienir of .orli .ncr-ica. .4lI-CIO, Local 17 (.-4ro Rstaurant. Inc. .241NLRB 22 (1979). Based upon the abo',e analysis and 340(I)ItCISI()NS ()OF NATIONAL I.ABO()R RELATIONS B)OARDconclusions I find that the General Counsel has not methis burden of proving by a preponderance of the evi-dence that Respondent, through its agent. Shepherd. in-tenlioallIy and willfully attempted to deceive, misrcpre-sel. or mislead the employees at the ratification meet-ing.Altlhough the testimony of the General Counsel's wit-nesses was in large part confusinlg ad imprecise, I dloIlot hase niv rejection of their testimony on suchgrounds. I have no reason to doubt that each testifiedsincreeel ad horllestly as to their present recollections of\vhlal thet' believed they were told by Curry and Shep-hlcrl regarding the 178 pay icrease. However, I notethat thc\ had a numnber of conversationls ilth ach othericegarding the incidents in question. Although it is farfrion clear, it appears that their testimony is a probableproduct of their resentful attitude towards both the Com-pany and Respondenit In this regard, it seems likely thattheir ager a nr resentment was supported by their fellowcriiplovees and that they simply adopted as their ownrecollectionls the misunderstandings and exaggerationscontained in others' versions.Finally, I reject Respondent's argument that the entireniatter is time-barred under Section 10(b) of the Act.While the employees:14apparently misunderstood themeaning of their approval at the membership meeting ofMarch 30 and were not apprised of the consequences oftheir action until early April 1978, approximately 4months prior to the filing of the instant charge, no suchI I I.C ' I 1 , II r 2 ' ,CIiC t I I I IC. Cl ll ii' r ICI t i t I C t. , CCt-lr,'Scll at thc [I/Itllgllrllc Icttling aid. ullilik ()gdcn, ,a s 11c\ er irlrto il lI Cl '. di CC I5ShItCphl'l t a.. IC ll IIc ICalllillIg f lilte phr:ls e ,hiChjt ICTC IC\' c i* II, l* C iCi l ic liCd.l aigrtlli[lltexcuse appears available to Ogden. However. I do notfind that Ogden's knowledge of the terms and conditionsof the rider agreement, in these circumstances, is attribut-able to the employees.Accordingly. I find that Respondent did not act in badfaith with the Warehouse 13 employees nor did it engagein such arbitrary, capricious, or invidious conduct of thenature as to constitute a failure of its duty of fair repre-sentation in violation of Section 8(b)(I)(A) of the Act..lma/lgamated M'eatcutters and Butcher Workmen ojf ANorh.lmcrica, Local 17 (Aero Restaurant Inc.). .supra.CONCI USIONS OF LA'vI. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has not engaged in the unfair laborpractices alleged in the complaint.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act I hereby issue the following recommended:ORDERaaIt is hereby ordered that the complaint be dismissed inits entirety.: C. 1Il c tIxtlll 1He c ixccptIC n l rC ile a, proC iLlId h c ISe 102 46t otthe Rules iandi RegulatioT1 s of the Nalional I abhr RtelatioIn, Blard, lltIICiltIgs. CilcuCIU lS, aldI recoflCnllC dCdi ()rdc! hertill hall, is pro idcdIl SCc 11)I2 48 tf lilt RleC, iCli RgLlal.CC .he .adtpled hb IhC Board adtIhueollic iIs ili1Il gN. CClclCuilCs, .arid ()Older. anld Il] oChjc ios lhcrtit)sIhIll h eCCIIemtd :I I. CI Ior alI prpostp,